 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDcastings principally for railroad cars.In addition thereto, the Em-ployer is about to begin the production of armor plate in the SouthPlant which it began to operate for the Federal Government onJanuary 1, 1951.$Both the North Plant and the South Plant areconducted as a single integrated enterprise.9The IBEW's contention that the electricians at the Employer'splant constitute an appropriate unit is based on craft considerations.We find it unnecessary to determine whether the employees whom theIBEW seeks to represent constitute a recognized craft group, becausethe record clearly indicates that the Employer's operations place itwithin the basic steel industry, where the Board has declined to severcraft employees from an industrial unit.,,,We shall, therefore, orderthat the petition of the IBEW be dismissed and shall find appropriatethe plant-wide unit sought by the Steelworkers.We find that all production and maintenance employees at theEmployer's St. Louis, Missouri, plant, including lead men," but ex-cluding bricklayers, their helpers and apprentices, office and clericalemployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.OrderIT IS HEREBY ORDEREDthat thepetitionfiled inCase No. 14-RC-1361be, and it herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]8 The record discloses that the South Plant was previously operated by the Employer forthe Federal Government from August 1943 to August 1945 and from October 1948 toAugust 1949.P The term,Employer's plant,is used throughout to indicate both the North Plant and theSouth Plant.10National Tube Company,76 NLRB 1199;Baldwin Locomotive Works,78 NLRB 80311Lead men are included in accordance with the stipulation of the parties.PLAINFIELD COURIER-NEWS CO.a'ndELIZABETH NEWSPAPER GUILD,AFFILIATED WITH AMERICAN NEWSPAPER GUILD, CIO, PETITIONER,Case No. 2-RC-2911.July 25, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jerome A. Reiner, hearing95 NLRB No. 65. PLAINFIELD COURIER-NEWS CO.533officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The question concerning representation :Petitioner seeks to represent eight full-time correspondents,' whoare engaged in gathering, reporting, and presenting news from desig-nated suburban territories for the Employer's daily newspaper.The.Employer contends that the petition should be dismissed on theground that these correspondents are independent contractors and not,employees within the meaning of the Act; and furthermore that thereisnodifference between the so-called full-time and part-time or"stringer" correspondents whom the Petitioner does not seek torepresent.The Employer publishes a daily newspaper, part of the Gannettnewspaper chain, in the city of Plainfield, New Jersey. It employsa regular staff of editors and reporters who report to the newspaperoffice every day at definite hours, work a 40-hour week, and are hourlypaid, with higher rates for overtime.These staff reporters generallydo their work at their desks in the daytime, from 7 or 8 a. m. to 4: Poor 5 p. m. under the supervision of the city editor.For more than 1.6years, the Petitioner has been the collective bargaining agent for thccrteditorial staff reporters.In addition to his regularstaffof reporters,the Employer utilizes the services of some 35 persons, referred to n.uspace or suburban correspondents,' because they are paid on the basicof copy published, and who generally supply news from suburban oroutlying districts.Of these, the Petitioner seeks to represent only8 who are full-time suburban correspondents.The remaining 27 arepart-time correspondents to whom Petitioner refers in the language ofthe trade as "stringers" and whom it does not seek to represent.'The full-time suburban correspondent is usually accepted after aninterview with the managing or city editor who inquires into hisbackground, education, and experience.He is advised of the geo-1These are Carter, Coulbourn, Hegeman, Lawrence,Mahoney,McFadden,Reynolds,Ungerleider,or individuals who have been hired to replace them.3On November 1, 1950, the Petitioner and the Employer executed their latest contractfrom which,as was customary,all space correspondents including those who are the subjectof this petition were excluded.During the hearing, the Employer indicated,that theremight be a question of a contract bar.However,as the petition was filed before the con-tract was executed and the space correspondents,Including the persons subject of thispetition,were specifically excluded from the contract, there is no merit to the contention ofa possible contract bar issue.3 See footnote 14,infra. 534DECISIONS OF NATIONAL .LABOR RELATIONS BOARDgraphical territory that is available for him to cover, the kind ofnews the publication requires, and the style in which copy should bepresented.He is then given a schedule of events which are coveredas a routine matter, such as police courts, other local courts, schoolboard and health board meetings, political meetings of all kinds,social, political, or literary clubs, news of churches, hospitals, under-takers, fires, etc.He is given a list of names and telephone numbersto use as contacts and a style book, containing rules of spelling, gram-mar, punctuation, special newspaper style of writing, and a resumeof the law of libel for the correspondent's guidance. If "spot" newsdevelops in a given correspondent's territory, the night or suburbaneditor will usually give the correspondent the first opportunity tocover it, or he may assign a staff reporter to do it. The correspondentmust meet deadlines or risk the rejection of the story witha conse-quent reduction in earnings.As a group, the correspondents are nowpaid twice a month at the rate of 15 cents per'inch for copy published,a rate which, apart from any bonus paid at the discretion of theEmployer, forms the basis of the compensation relied upon by thesecorrespondents as a major source of their income 4 There is no writ-ten employment or other agreement under which the Employer's rightto discharge is limited for a definite period of time.5.Although, other than indicated above, the correspondent is not speccifically told how to get his news, the Employer requires that news orstories submitted to it by the correspondents must not have been pre-viously submitted to other newspapers.The Employerconcedes, asa further limitation, that the editor in charge is the sole judge of whatkind and how much of a given story will be published. In practice,correspondents have submitted copy to the editor in charge, who editedit as he saw fit and either prepared copy for the composing room orreturned it to the correspondent with his suggestions.When he cameto the office, the correspondent would find suggestions, leads, tips, and4Of the eight correspondents involved, one, McFadden, receives a substantial part of hisincome from other sources.McFadden's income from this newspaper for. the past 3 yearswas about $2,200 ayear.He stated that this constituted 40 percent of his totalincome,the remaining 60 percent being derived from various free lance work which amounts to about$900 a year and from a regular job as editor of a weekly newspaper, where he works duringthe day, 5 days a week. The editor stated that he knew McFadden had this job and thatitwas convenient for him to gather ne'6s while working there for the Courier-News.McFadden came to the Courier-News regularly every night to type up his work.Correspondent Lawrence stated that he helps out in the office of another newspaper a:number of hours amounting to about 1 day's work a week.Another testified that he hasdone publicity work for the Republican National Committee, which is not a regular assign-ment.There is no evidence that the others receive any income or do any work for any-other employer, and several correspondents testified that their territories require full timeof 40 hours or more a week in order to do the job adequately. These correspondents have-worked for this newspaper from 2 to 10 years.5The Employer stated at the hearing that no one has the right to discharge a correspond-aent, but conceded that the editor may refuse to accept copy from a given correspondent atany time and that the effect of such action would be the same as a discharge. The recordshows that when two of the suburban correspondents involved herein decided to leave thenewspaper, they sent in their "resignations" effective as of a definite date. PLAINFIELD COURIER-NEWS CO.535follow-ups placed in a special bin by the editor to assist him in develop-ing certain news of particular interest in his territory. In additionto working on news in his own territory, the correspondent would alsobe directed to do "re-write" work of stories written by staff reportersor taken from other newspapers which was not necessarily limited tohis particular territory, and for which the correspondent receivedcredit.6Until February 1951,' during the course of the hearings in thisproceeding, it was customary for most of the correspondents hereininvolved to come to the newspaper office every night, 6 nights a week,from the hours of 6 p. m. to 12 p. m. or later," and there type up theirstories at one of the typewriters available. In addition to the type-writers they also used the stationery, telephones, library, morgue, andall other facilities of the newspaper.While in the office, they discussedtheir problems with the night or suburban editor, answered telephonecalls, interviewed the public, and generally made the office their regu-lar headquarters.The correspondents were also permitted the serv-ices of a photographer who was supplied by the Employer afterapproval of the editor.The territory available to a correspondent is assigned by the Em-ployer.The evidence indicates that as some territories are largerand contain greater potentialities for news than others, the corre-spondents assigned to the former have greater earning power.Theeditors stated that one of the reasons for giving the correspondentsrewrite work was to supplement the income for the correspondentsfromthe less desirable territories.The rate of pay is set by the publisher.Until recently it had been10 cents per inch, now it is 15 cents.Besides the regular space ratesfor copy published, there is added to the correspondent's pay checkcertain reimbursements a and a bonus, which is either a flat rate per6In 7uly 1950, when the negotiations for the current contract took place, the Guildcalled thepublisher's attention to the fact that the rewrite work should be done by thesalaried employees.The publisher agreed that in the future the space correspondentswould not be required to do this work. The evidence shows that since that date, thecorrespondents have not done rewrite work on news outside their own territory.On February 14, 1951, while the hearing in this proceeding was in progress, themanaging editor issued a rule to the effect that the suburban correspondents would not bepermitted to.use the newspaper office facilities in the future.s The night editor denied that any correspondent was ever required to come into theoffice.Several of the correspondents testified they were required to come in early in orderthat their stories might be received before the deadline and the editor might have someIdea of the amount of copy to be submitted. One correspondent testified that she was,admonished for coming in late.The record is uncontradicted that six of the eight corre-spondents came in regularly every night but one to do their work and that the other twocame in regularly but less frequently,'OMost of the correspondents are reimbursed for the use of their automobiles in their-work.The rate allowed is 51/ cents per mile. In one case, a correspondent is not allowed'mileage, but he is paid a higher space rate, namely, 25 cents an inch instead of 15 cents.The practice is for the correspondent to send in a memorandum twice a month indicatingmileage made.The correspondents are also reimbursed for telephone calls, postage etc. 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDstory or an arbitrary amount set by the publisher.This is done be-cause frequently the amount of copy published does not reflect thework whichgoesinto a given story.The bonus payments are madeentirely at the discretion of the editor.'°It is apparent from the foregoing that the Employer retains con-trol over the earnings of these correspondents by determining the rateof pay per inch, the amount of copy to be published, and by the pay-inent of a regular bonus as extra compensation, which is entirely inthe Employer's discretion.The Employer also controls the earningsin that it may, if it chooses, reimburse the correspondents for certainexpenses in connection with their work.The correspondents, as agroup, depend on this work as a major source of income for their liveli-hood.They are not engaged in this work as a business for profit."Although correspondents are not accorded certain employee bene-fits,12 the work of the correspondents is the same and is interchangeablewith the work of the staff reporters.Furthermore, the correspondents-ire frequently appointed to the regular staff of reporters.The workthey do is closely integrated with and constitutes an essential part ofthe Employer's businessin that the Employer is dependent upon theirwork in order to cover the news required by its suburban subscribers.The Employer contends there is no difference between these cor-respondents and the part-time' correspondents or stringers, whom thePetitioner does not seek to represent, and that all space correspondentsare independent contractors.We do not agree. The record amplysupports the contention that these suburban correspondents spend asubstantial amount of time getting news and preparing copy for theEmployer.The stringers, on the other hand, usually service a stringof newspapers, sending in news occasionally 13 fromsmallcommuni-ties where it would not pay the newspaper to engage the services of10These bonus payments are substantial and considerably increase the earnings of thecorrespondent.They are not uniform as between different correspondents and not uniformfor the same correspondent.No explanation was offered by the editors how these bonuspayments are determined.11This is indicated by the fact that the right to offer their product tothird parties islimited by the Employer's prior claim thereto.Moreover, the conclusion that correspondentsare not independent contractors is strengthenedby.the factthat reimbursement for suchexpensesas may constitutean item inthe determination of their profitslies entirelywithin the discretion of the Employer. SeeThe Dispatch Printing Company, Incorporated,Ohio State Journal Division,93 NLRB 1282.12A correspondent receives no paid vacations and gets no sick leave.When he is awayon vacation or is sick, the practice is for him to inform the editor in advance when hegoes on vacation or telephone him when he is ill, in which case he either makesan arrange-ment for someone else to cover the news or the editor will appoint a staff reporter ashis substitute.The correspondent receives no other benefits, such as holiday pay, sever-ance pay, military leave pay, etc.No social security taxes are deducted.However, in onecase, a former correspondent was considered an employee, and the Employer furnishedhim with a car and deducted the usual taxes from his pay, although he was paid on aspace basis and worked under the same conditions as the other suburban correspondents.13An indication of the occasional character of the work of the stringers is evidenced bytheir earnings.The record shows that the stringers earn from $300 a year or less to $900,the latter representing an unusual situation, as compared to the full-time correspondentswhose earnings range from $2,200 to $2,800 a year for thisnewspaper. PLAINFIELD COURIER-NEWS CO.537a full-time person.The stringers are usually housewives or peopleengaged in other full-time pursuits, and are not generally expected toretain a permanent or continuous position with any one newspaper 14The Employer further contends that it does not control the earningsof the correspondents because these depend primarily on the corre-spondent's skill, initiative, and ability and that the bonuses paid aremerely extra compensation for a job well done; that the Employerhas no control over the manner of getting news or over the hours thecorrespondent spends for the Employer; that the correspondent isfree to engage in other gainful occupations; and that the large turn-over is an indication that the relationship is not intended to be per-manent or continuous; and finally that the correspondent is not en-titled to the benefits of or subject to any tax deductions as are theregular employees.We find no merit in these contentions.The record, on the whole,supports the finding that the Employer exercises a high degree of con-trol over the detailed work of these correspondents 15As noted above,the Employer not only sets the basic rate of pay for copy publishedbut is also the sole judge as to how much copy will be accepted forpublication.The regularity with which the bonuses are paid indi-cates that these are in the nature of a salary intended as a supplementto the correspondent's income rather than as a reward for good work.Although, because of the nature of the work, it is not possible to super-vise the correspondents whiletheyare out gathering their news," theEmployer, in addition to setting certain standards and limitations inthe product to be submitted by the correspondents, exercises finalsupervision by accepting for publication only what it wishes and re-turning to the correspondent copy for conformity with the editor'srequirements.Moreover, unlike the situation involving the relationship of an inde-pendent contractor, the Employer here, may, if it is not satisfied withthe kind of copy presented, terminate at any time without liability itsrelationship with the correspondent in the same manner as it woulddischarge any other employee not otherwise under contract for a defi-nite period.17Notwithstanding the Employer's contention to the14The Boardhas, in thepast, not considered"stringers" In the same class as reportersor other regular newspaper employees.Greensboro News Company,Inc.,85 NLRB 54;Worcester Telegram PublishingCo., 61 NLRB 1118;Register&TribuneCo., 73 NLRB 728;SpringfieldUnion PublishingCo., 64 NLRB869; see alsoColumbia Reporting Company,88NLRB 168, where theBoard distinguished staff reporters from free lance reporters, in thatthe latter used theirown offices and do work for many employerswithout giving theparticular employer the first callon their services.15Toledo Scale Company, 82NLRB 826.11 SeeColumbia Reporting Company, supra,where despite obstacles to supervision,the individuals concerned were found to be employees within the meaning ofthe Act.17 SeePhillips Chemical Company,90NLRB No. 76, where theBoard held such elementsas actual control and thepower to terminate the employment relationshipare of paramountsignificance in determining the existence of an employer-employee relationship. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary, the practice of the correspondents of using this experienceas a training period and the fact that the turnover among correspond-ents is high are not sufficient reasons. for denying the employee rela-tionship 18The additional facts that the correspondents are not paidon the same basis and have not been subjected by the Employer toincome or other tax deductions is not in itself sufficient to establishan independent contractor relationship.19We therefore find, uponthe record as a whole, that the full-time correspondents are employeeswithin the meaning of the Act.4.The appropriate unit :The Petitioner seeks to represent the suburban correspondentseither in a separate unit or as part of the existing unit of editorialemployees currently represented by it.The Employer takes no posi-tion.The work of the correspondents and the staff reporters is similarin many respects.Both are subject to the same kind of supervision.Staff reporters and correspondents are assigned to cover the samekind of news. Staff reporters are frequently directed to substitutefor a correspondent and the latter have been promoted to the regularreporter's staff.Although the staff reporters are hourly paid andcorrespondents are paid on basis of space, the Board has held that adifference in the mode of payment is not a reliable criterion for deter-mining how employees should be grouped.20In view of the foregoing, and as the Petitioner has expressed itswillingness to accept these employees as part of the existing unit ofeditorial employees, we believe that the correspondents may, if theyso desire, be represented as part of the existing bargaining unit.-We shall, therefore, direct an election among the suburban correspond- .ents, excluding stringers, supervisors, and employees allied withmanagement.22 If a majority of the employees in the voting groupcast their ballots for the Petitioner, they will be taken to have indicatedtheir desire to be a part of the existing editorial unit and the Peti-tioner may bargain for such employees as part of the existing unit. 23[Text of Direction of Election omitted from publication in thisvolume.]JsA.S.Abell Company,81 NLRB 82.R. C. Brooks,d/b/a BeechwoodLumber Company, 72NLRB 940, where the Boardheld that it will not distinguish between employees solely on the ground of difference inthe mode of payment ; RoyC.Martin Lumber Company, Inc.,83 NLRB 691, where theBoard held that payment by employer of workmen's compensation and social security taxesis not decisive in determining the employee or the independent contractor relationship.21Port ArthurCollege, 92 NLRB 152.21Great Lakes Pipe Line Company,88 NLRB 1370.22As the, evidence shows that Mahoney is a nephew by marriage of the president of theEmployer, he is excluded from the voting group in accordance with established Boardpractice.Stanislaus.Implement t Hardware Company,92 NLRB 897;Rosedale PassengerLines, Inc.,85 NLRB 527.20 The Post PrintingctPublishing Company,91 NLRB No. 4. GENERAL PAINT CORPORATION539MEMBERS MuRDocK and STYLES took no part in the consideration ofthe above Decision and Direction of Election.GENERAL PAINT CORPORATION,PETITIONERandSTEEL,PAPER-HOUSEAND CHEMICALWORKERS UNION, LOCAL 578, A. F. OF L.GENERAL PAINT CORPORATION, PETITIONERandPAINT MAKERS UNION,LOCAL 1232, A. F. OF L.Cases Nos. 11-KM-183 and 21-ISM-184.July 25, 1951Decision and OrderUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before JeromeA. Reiner, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.No .:question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:On March 2, 1951, the Steel, Paper House and Chemical WorkersUnion, Local 578, A. F. of L., hereinafter called Local 578, and PaintMakers Union, Local 1232, A. F. of L., hereinafter called Local 1232,requested the Employer to give them a letter providing for recognitionof the Unions as representatives of the Employer's employees andagreeing to negotiate a contract.'Local 578 sought to representemployees engaged in truck driving, shipping, receiving, and ware-housing; Local 1232 sought to represent production and maintenanceemployees, excluding truck drivers, shipping, receiving, and ware-housing employees.mRepresentatives of Local 578 and Local 1232, acting jointly, advisedthe Employer on March 2 that they did not represent a majorityof the Employer's employees and that they did not propose to makefurther attempts to solicit members from among the Employer's em-ployees.Efforts to secure recognition through the medium of a letterwere continued at that time, however, and thereafter on about March'Local 1232 had filed a petition (21-RC-1775) on January 26, 1951, alleging that itrepresented a majority of the Employer's employees in a production and maintenance unit.After the Employer had agreed to a consent election,Local 1232 withdrew its petitionFebruary 14, 1951.95 NLRB No. 68.